DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 5, 9, 13, 15, 19, 23-24, 27-28 are canceled.
	Claims 10-12, 14, 16-18, 20-21 are withdrawn.
	Claims 1-4, -6-8, 22, and 25-26 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 22, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase “the cutting section is extended to a direction from the top of the screw body to the bottom of the screw body, a first end of the crushing section is connected to the cutting section, and a second end of the crushing section is extended to the bottom of the screw body” in lines 5-8 of the claim renders the claim indefinite. In particular, since the cutting section is already extended from the top to the bottom of the screw body, the first end of the crushing section is connected to the cutting section at the bottom of the screw body, and it is unclear how the second end of the crushing section is able to extend to the bottom of the screw body. For examination purposes, the phrase is construed as “wherein the cutting section is extended to a direction from the top of the screw body toward the bottom of the screw body, a first end of the crushing section is continuously connected to the cutting section, and extended toward the bottom of the screw body”.   

Regarding claim 1, the limitation "a portion…is removed by the cutting surface" in line 13 of the claim renders the claim indefinite because it is unclear how the cutting surface is configured to perform the step of removing a portion of the starting end of the first spiral rib. For examination purposes, the limitation is construed as “wherein the starting end of the first spiral rib is connected and covered by the cutting surface”. In regards to the method/process of removing a portion of the starting end of the first spiral rib by the cutting surface, it has been held that method/process limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product by process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).).

Regarding claim 2, the limitation “the removed portion of the first spiral rib comprises a triangle area connecting with the cutting surface” renders the claim indefinite because it is unclear how the portion already removed from the first spiral rib is able be connected with the cutting surface.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over CN 204764926 U to Lu et al. (“Lu”).

Regarding claim 1, Lu discloses, a screw (see squeezing screw 7 in Fig. 1 and 2), comprising:
a screw body (see annotated Fig. 2 or see snail 9 in Fig. 3) including a feeding area (see annotated Fig. 2) for feeding (see Fig. 1 and as annotated in Fig. 2, the feeding area is the top portion of the screw that is configured to receive food from the feeding element 14, the feeding element comprises the lower material cylinder in the lower end opening of the feeding cylinder 15, the feeding cylinder is connected with the barrel slide, the sliding direction is the up and down direction, the feeding cylinder is set on the side wall of at least one large material feeding entrance 16) and a crushing area (see annotated Fig. 2) connected to the feeding area (see Fig.1 and 2);
a first spiral rib (see top screw projection 10 with the outer convex baffle cutter screw 19 in Fig. 2) extending along a top of the screw body (see Fig. 2) to a bottom of the screw body (see Fig. 2), the first spiral rib (10) includes a cutting section (see the section extend from the tip of projection 10 to the outer convex baffle cutter screw 19) and a crushing section (see annotated Fig. 2), the cutting section is extended to a direction from the top of the screw body to the bottom of the screw body (see Fig. 2), a first end (see annotated Fig. 2) of the crushing section is connected to the cutting section (see Fig. 2), and a second end (see annotated Fig. 6) of the crushing section is extended to the bottom of the screw body (see Fig. 2);
a cutting surface (see annotated Fig. 2) disposed on the feeding area and extending downward from the top of the screw body (see Fig. 2); and
a plurality of second spiral ribs (see lower spiral bulge 11 and annotated in Fig. 2) disposed on the screw body at intervals along an axial direction of the screw body (see Fig. 2);
wherein a starting end (see annotated Fig. 2) of the first spiral rib (10) is at least partially disposed on the cutting surface (see Fig. 2), a portion of the first spiral rib including the starting end is removed by the cutting surface (see Fig. 2, wherein at the starting end of the projection 10, there is a portion is cut-off/flatten by a triangle shaped portion that is connected to the cutting surface as seen in Fig. 2).

    PNG
    media_image1.png
    530
    818
    media_image1.png
    Greyscale

Regarding claim 2, Lu discloses, wherein the removed portion of the first spiral rib comprises a triangle area (see annotated Fig. 2) connecting with the cutting surface (see Fig. 2).

Regarding claim 3, Lu discloses, wherein on a longitudinal section formed by the first spiral rib passing through a centerline of the screw body, a width of the first spiral rib decreases outward from the screw body (see Fig. 2 and Fig. 3).

Regarding claim 4, Lu discloses, wherein an area of each of longitudinal sections of the crushing section passing through a centerline section of the screw body from top to bottom is reduced (see Fig. 2 and Fig. 3), wherein on the longitudinal section formed by the crushing section passing through the centerline of the screw body, an upper side wall of the crushing section is a downwardly concave arc (see Fig. 2 and Fig. 3).

Regarding claim 6, Lu discloses, wherein a cross-sectional area of the screw body increases from the feeding area to the crushing area (see Fig. 2 and Fig. 3).

Regarding claim 7, Lu discloses, wherein on a longitudinal section passing through a centerline of the screw body, a vertical distance from a blade edge (see convex baffle cutter screw 19) of the first spiral rib to the centerline of the screw body is greater than or equal to a vertical distance from a top of a second spiral rib (breaking rotating knife 13 of a second spriral rib 11) to the centerline of the screw body (see annotated Fig. 2).

Regarding claim 8, Lu discloses, the first spiral rib is extended to the crushing area and connected to the second spiral rib on the crushing area (see Fig. 3), the connection between the first spiral rib and the second spiral rib is a smooth transition (see annotated Fig.3), wherein the first spiral rib and the second spiral rib are an integrated structure (see Fig. 3).
 
    PNG
    media_image2.png
    398
    456
    media_image2.png
    Greyscale

Regarding claim 22, Lu discloses, a food processing cup assembly (see Fig. 1) for a food processor (see juice extractor in Fig. 1), comprising:
a food processing cup (see juice collecting plate 2); and
the screw according to claim 1 (see claim 1), the screw is rotatably provided in the food processing cup (see Fig. 1), wherein the food processing cup assembly further comprises:
a strainer (see juice extracting net assembly 6) installed in the food processing cup (see Fig. 1) and located between the food processing cup and the screw (see Fig. 1), and wherein a height of a bottom of the cutting surface is lower than the height of a top of the strainer or flush with a top of the strainer (see Fig. 1).

Regarding claim 25, Lu discloses, a food processor (see juice extractor in Fig. 1), comprising: the screw according to claim 1 (see claim 1) or the food processing cup assembly according to claim 22 (see claim 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over CN 204764926 U to Lu et al. (“Lu”) in view of CN 204764931 U to Gao et al. (“Gao”).

Regarding claim 26, Lu discloses all the limitations claimed in claim 25.
Lu further discloses, a feeding cup (see main material cylinder is provided with a feeding element 14 in Fig. 1), a bottom of the feeding cup is provided with a guide surface (see main cartridge collecting juice plate 3 in Fig. 1) inclined toward a center direction of the screw (see Fig. 1), a bottom end of the guide surface is connected to an upper end surface of a strainer (see Fig. 1), and an inner wall of the guide surface is correspondingly connected to an inner wall of the strainer (see Fig. 1).
However, Lu does not explicitly disclose,
a dosing cup flipped and disposed inside the feeding cup the dosing cup comprises a first feeding port and a second feeding port, and an opening size of the first feeding port is larger than the opening size of the second feeding port, so that both an upper port and a lower port of the dosing cup can be rotated to face an inner side of the feeding cup.
Nonetheless, Gao discloses, further comprising:
a feeding cup (see feed channel 11 in Fig. 2), a bottom of the feeding cup is provided with a guide surface (see segment 112 in Fig. 2) inclined toward a center direction of the screw (see Fig. 2), a bottom end of the guide surface is connected to an upper end surface of a strainer (see Fig. 2), and an inner wall of the guide surface is correspondingly connected to an inner wall of the strainer (see Fig. 2); and
a dosing cup (see turning cover 12 in Fig. 1) flipped and disposed inside the feeding cup (see Fig. 1), the dosing cup comprises a first feeding port (see feed port 10) and a second feeding port (see bottom of turning cover 12), and an opening size of the first feeding port is larger than the opening size of the second feeding port (see Fig. 1), so that both an upper port and a lower port of the dosing cup can be rotated to face an inner side of the feeding cup (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the feeding cup of Lu wherein a dosing cup flipped and disposed inside the feeding cup the dosing cup comprises a first feeding port and a second feeding port, and an opening size of the first feeding port is larger than the opening size of the second feeding port, so that both an upper port and a lower port of the dosing cup can be rotated to face an inner side of the feeding cup as taught/suggested by Gao in order to meet the safety requirement since the food can be put on the turning cover/dosing cup and then flipped into the feeding cup as disclosed in the specification of Gao.

Response to Amendment
The amendment of 06/20/2022 is acknowledged. 

Response to Arguments
The objections to the specification are withdrawn in view of the amendments of the Abstract.
The objections to the drawings are withdrawn in view of the amendments/cancellation of the claims.
The objections to the claims are withdrawn in view of the amendments of the claims.
The rejections of the claims under 112(b) are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claim(s) on 06/20/2022 have been considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761